[a2018331exhibit101001.jpg]
Performance Award Agreement This AGREEMENT between Knowles Corporation, a
Delaware corporation (the “Company”), and [Employee Name] (the “Grantee”) is
made as of February 15, 2018 (the “Grant Date”), subject to the Grantee’s
acceptance of this Agreement in accordance with Section 15 hereof. WHEREAS, the
Company has adopted the Knowles Corporation 2016 Equity and Cash Incentive Plan
(the "Plan") in order to, among other things, motivate employees of the Company
and its subsidiaries to act in the long-term best interests of the Company and
its stockholders; and WHEREAS, the Company has determined to grant the Grantee a
Performance Award in the form of performance-based restricted stock units
(“PSUs”) as provided herein to encourage the Grantee’s efforts toward the
continuing success of the Company. NOW, THEREFORE, the Company and the Grantee
agree as follows: 1. Grant of Performance Award. 1.1. The Company hereby grants
to Grantee an award of PSUs with respect to its common stock, par value $0.01
per share, pursuant to the 2016 Equity and Cash Incentive Plan (as amended from
time to time, the “Plan”) as indicated below, with a notional value based on the
Company’s common stock price on the Grant Date subject to adjustment pursuant to
the terms provided in this Agreement and Appendix A (the “Award”) and the
execution or electronic acceptance of this Agreement by the Grantee. Subject to
Section 5, payment with respect to vested PSUs shall be made entirely in the
form of Common Stock in accordance with Section 3. Target number of PSUs:
[Number] 1.2. This Agreement shall be construed in accordance and consistent
with, and subject to, the provisions of the Plan (the provisions of which are
hereby incorporated by reference) and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definition and meaning as set forth in the Plan. 2. Performance Period. The
number of PSUs that the Grantee may earn is based on Knowles performance over a
three year period (the “Performance Period”). The Performance Period applicable
to this Award shall commence and expire as provided in Appendix A. 3.
Determination of Award. As soon as possible after the end of the Performance
Period, the Compensation Committee of the Board of Directors of the Company (the
“Committee”) will certify whether the applicable performance objectives set
forth in Appendix A have been met for the Performance Period and determine the
number of shares of Common Stock, if any, payable in accordance with this
Agreement, subject to the right of the Committee to adjust the payout level of
the PSUs as may be provided in the Plan or as the Committee otherwise determines
to reflect the impact of specified corporate transactions (such as a stock split
or dividend), special charges, accounting or tax law changes and other
extraordinary or nonrecurring events.



--------------------------------------------------------------------------------



 
[a2018331exhibit101002.jpg]
Page 2 4. Issuance of Common Stock. Following the end of the Performance Period,
the Committee shall determine the final number of PSUs earned by the Grantee,
which determination shall be final and binding. As soon as practicable following
the date that the Committee certifies that the applicable performance measures
have been met (but in any event no later than March 15th after the end of the
Performance Period), the Company shall issue a share of Common Stock with
respect to each vested PSU, less that number of shares of Common Stock which,
subject to Section 8, may be credited to cover applicable taxes on the Award,
and such shares of Common Stock will be issued in the form of book entry shares
in the name of the Grantee. PSUs will only be settled in shares of Common Stock.
Any other settlement modality shall be considered an exception, which would have
to be approved separately by the Committee. 5. Forfeiture of Award. 5.1
Termination of Employment. If, prior to the end of the Performance Period, the
Grantee’s employment terminates for any reason, other than death, Disability,
Retirement or Change in Control, this Award shall automatically terminate and
the Grantee shall not be entitled to receive any shares of Common Stock under
Sections 3 or 4 of this Agreement or otherwise under this Agreement. 5.1(a)
Disability or Death. If the Grantee becomes Disabled or terminates employment
due to death, the Grantee shall vest in the number of PSUs that would have been
earned, assuming achievement of the performance measures at the “Target” level,
and multiplied by a fraction equal to the months during the Performance Period
prior to the Grantee’s Disability or death over the months in the Performance
Period. The Award shall be settled within 60 days following the Grantee’s date
of death or Disability. 5.1(b) Retirement. If the Grantee’s employment
terminates as a result of Retirement by the Grantee, subject to the conditions
set forth in Section 7, the Award shall continue to vest as if the Grantee’s
employment had not terminated until such time as the Performance Period has
lapsed and the Award shall be settled in accordance with Section 4. 5.1(c)
Change in Control. If the Grantee’s employment terminates as a result of a
Change in Control as provided in Section 6.9(a) of the Plan, then the Award
shall be settled within 60 days following the Grantee’s termination of
employment, based on the change in control vesting provisions set forth in
Appendix A; provided, however, if (i) the Award is considered “nonqualified
deferred compensation” within the meaning of Section 409A of the Code, (ii) the
Grantee satisfies or would satisfy the age and service requirements for
“Retirement” during the Performance Period and (iii) the Change in Control is
not a “change in control event” within the meaning of Section 409A, then the
Award shall be settled following the conclusion of the Performance Period in
accordance with Section 4 of this Agreement. If a Change in Control occurs as
provided in Section 6.9(b) of the Plan where the Award is not effectively
assumed, then the Award shall be settled within 60 days following such Change in
Control; provided, however, the Award shall be settled at the times specified in
Section 4 or, if earlier, Section 5.1(a) if either (i) the Award is subject to
Section 409A of the Code and the Change in Control does not constitute a “change
in control” event within the meaning of Section 409A of the Code or (ii)
otherwise required to comply with Section 409A of the Code. 5.1(d) Definitions.
“Disability” or “Disabled” shall mean the permanent and total disability of the
Grantee within the meaning of Section 22(e)(3) and 409A(a)(2)(c)(i) of the Code.
The determination of your Disability shall be made by the Committee in its sole
discretion. “Retirement” shall mean (i) the termination of the Grantee’s
employment with the Company and its Affiliates if, at the time of such
termination of employment, the Grantee has attained age sixty two (62) and
completed five (5) years of service with the Company and its Affiliates
(including service with Dover Corporation and its affiliates prior to the
Company’s Spin-Off), and (ii) the Grantee complies with the non-competition
restrictions set forth below.



--------------------------------------------------------------------------------



 
[a2018331exhibit101003.jpg]
Page 3 5.2 Misconduct. If prior to the issuance of shares of Common Stock under
this Agreement, the Grantee has (i) used for profit or disclosed to unauthorized
persons, confidential information or trade secrets of the Company or any of its
Subsidiaries, (ii) breached any contract with, violated any policy of the
Company or any of its Subsidiaries (including, without limitation, the Company’s
Insider Trading and Confidentiality Policy and Anti-hedging and Anti-pledging
Policy, as such policies may be modified from time to time, or violated any
fiduciary obligation to the Company or any of its Subsidiaries, or (iii) engaged
in unlawful trading in the securities of the Company or any of its Subsidiaries
or of another company based on information gained as a result of that Grantee’s
employment with, or status as a director to, the Company or any of its
Subsidiaries (each of (i), (ii) and (iii) shall be considered “Cause” under the
Plan), unless such misconduct or violation is waived in writing by the
Compensation Committee or the General Counsel of the Company, the Award shall
automatically terminate and the Grantee shall not be entitled to receive any
shares of Common Stock under Section 4 or otherwise under this Agreement.
(Copies of the current version of the Company’s Anti-hedging and Anti-pledging
Policy are available on the Merrill Lynch stock plan administration website.) By
accepting this Agreement, Grantee acknowledges his/her understanding that
nothing contained in this Agreement limits Grantee’s ability to report possible
violations of law or regulation to, or file a charge or complaint with, the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Department of Justice, the Congress, any Inspector General,
or any other federal, state or local governmental agency or commission
(“Government Agencies”). Grantee further understands that this Agreement does
not limit Grantee’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company. Nothing in this Agreement shall limit Grantee’s
ability under applicable United States federal law to (i) disclose in confidence
trade secrets to federal, state, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law or (ii) disclose trade secrets in a document filed in a lawsuit
or other proceeding, but only if the filing is made under seal and protected
from public disclosure. 6. Restrictions on Transfer. The Award and the shares of
Common Stock issued under this Agreement may not be sold, transferred or
otherwise disposed of and may not be pledged or otherwise hypothecated until
such shares have vested and been issued. 7. Non-Competition. The enhanced
benefits of Retirement provided to Grantee hereunder shall be subject to the
provisions set forth herein. If Grantee terminates due to Retirement, Grantee
shall be deemed to have expressly agreed not to engage, directly or indirectly
in any capacity, in any business in which the Company or any Affiliate at which
Grantee was employed at any time in the three (3) years immediately prior to
termination of employment was engaged, as the case may be, in the geographic
area in which the Company or such Affiliate actively carried on business at the
end of Grantee’s employment there, for the period remaining after Grantee’s
termination of employment until the end of the Performance Period set forth
herein. In the event that Grantee fails to comply with the non-compete
provisions set forth herein, Grantee shall forfeit the enhanced benefits
realized upon a termination due to Retirement referred to above and shall return
to the Company the economic value theretofore realized by reason of such
benefits, as determined by the Committee. If the non-compete provisions of this
Award shall be unenforceable, the Committee may rescind the benefits of
Retirement set forth above. 8. Limitation of Rights. During the Performance
Period, the Grantee shall not have any rights of a stockholder (including voting
rights) or the right to receive any dividends declared or other distributions
paid with respect to any PSUs or shares of Common Stock which may be issued
pursuant to this Award. 9. Taxes. Prior to the delivery to the Grantee (or the
Grantee’s estate, if applicable) of book entry shares with respect to the PSUs
in respect of which all restrictions have lapsed, the Grantee (or the Grantee’s
estate) shall pay to the Company the federal, state and local income taxes and
other amounts as may be required by law to be withheld by the Company (the
“Withholding Taxes”) with respect to such shares of Common Stock. By accepting
and returning this Agreement in the manner provided in Section 15, the Grantee
(or the Grantee’s estate) shall be deemed to elect to have the Company withhold
whole shares of Common Stock having an aggregate Fair Market Value equal to the
Withholding Taxes in satisfaction of the Withholding Taxes, such



--------------------------------------------------------------------------------



 
[a2018331exhibit101004.jpg]
Page 4 election to continue in effect unless or until the Grantee (or the
Grantee’s estate): (i) notifies the Company not less than 10 days before such
delivery that the Grantee (or the Grantee’s estate) will satisfy such obligation
in cash prior to delivery of the shares of Common Stock to the Grantee: and (ii)
not less than 2 days prior to delivery of the shares of Common Stock pays the
Withholding Taxes in cash to the Company or its designee, in which event the
Company shall not withhold a portion of such shares of Common Stock as otherwise
provided in this Section 8. Any fraction of a share which would be required to
satisfy Withholding Taxes obligation shall be disregarded and the remaining
amount due shall be paid in cash by the Grantee. 10. IRS Section 409A. This
Award is intended to comply with or be exempt from Section 409A of the Code to
the maximum extent possible. If the Company determines that the Award granted
under this Agreement is or may be subject to Section 409A of the Code, then the
shares of Common Stock that are scheduled to be issued to the Grantee upon
“separation from service” will be delayed until the first day of the seventh
month following your “separation from service” with the Company or its
“affiliates” within the meaning of Section 409A (or following the date of
participant’s death, if earlier) to the extent required to comply with Section
409A of the Code. 11. Clawback. Grantee acknowledges that this Award is subject
to the Company’s Clawback Policy, as in effect on the date of this Agreement. (A
copy of the current version of the Company’s Clawback Policy is available on the
Merrill Lynch stock plan administration website.) 12. Grantee Bound by the Plan.
The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof. (A copy of the current version of
the Plan is available on the Merrill Lynch stock plan administration website.)
13. Nontransferability. Neither this Agreement or the Award is transferable by
the Grantee except as provided or permissible under the Plan. 14. Acceptance.
The PSUs granted to the Grantee pursuant to the Award shall be subject to the
Grantee’s acceptance of this Agreement. Grantee is required to accept this Award
either: (a) electronically within his/her stock plan account with the Company’s
stock plan administrator according to the procedures then in effect; or (b) by
returning an executed counterpart of this Agreement to the Company. The
acceptance of this Award constitutes acknowledgement of receipt of the Plan and
consent to the terms of the Plan and this Award as described in the Plan and
this Agreement. 15. No Right to Continued Employment. Nothing in this Agreement
or the Plan shall interfere with or limit in any way the right of the Company or
its Subsidiaries to terminate the Grantee’s employment, nor confer upon the
Grantee any right to continuance of employment by the Company or any of its
Subsidiaries or continuance of service as a Board member. 16. Modification of
Agreement. The provisions of this Agreement may not be amended without the
written consent of Grantee where such amendment would materially impair
Grantee’s rights under this Agreement. No course of conduct or failure or delay
in enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement. Notwithstanding the foregoing, the
Committee retains discretion, without the need to obtain the consent of the
Grantee, to determine and adjust payouts in accordance with Section 3 hereof and
the Appendix A attached hereto. 17. Severability. Should any provisions of this
Agreement be held by a court of competent jurisdiction to be unenforceable or
invalid for any reason, the remaining provisions of this Agreement shall not be
affected by such holding and shall continue in full force in accordance with
their terms. 18. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware without giving effect to any conflicts of laws principles. 19.
Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligation imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.



--------------------------------------------------------------------------------



 
[a2018331exhibit101005.jpg]
Page 5 20. Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way relate to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Grantee, the Grantee’s heirs, executors, administrators and
successors, and the Company and its Subsidiaries for all purposes. 21. Entire
Agreement. This Agreement and the terms and conditions of the Plan constitute
the entire understanding between the Grantee and the Company and its
Subsidiaries, and supersede all other agreements, whether written or oral, with
respect to the Award. 22. Headings. The headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement. 23.
Counterparts. This Agreement may be executed or accepted simultaneously in two
or more counterparts, each of which shall constitute an original, but all of
which taken together shall constitute one and the same agreement. KNOWLES
CORPORATION By: /s/ Raymond D. Cabrera, SVP Human Resources and Administration
GRANTEE __________________________________________________ Signature



--------------------------------------------------------------------------------



 